The judgment of the court was pronounced by
Eustis, C. J.
The plaintiffs sued to recover from the defendant the value of a slave belonging to them, who is alleged to have been killed by one of the slaves of the defendant. The defendant contends that, under the state of facts attending the death of the deceased, the act of his slave in shooting him was authorised by law. There was a verdict for the defendant, and the plaintiffs have appealed.
We do not think the killing of the slave in the act of committing larceny within the enclosures of the defendant* was necessary for the defence of his person, his family, or even his property, and consequently was not justifiable, and that he is bound to pay the owner for the loss by reason of his death.
The defendant has pleaded the general issue, &c. The proof of the value of the slave is quite contradictory. The property in the slave is not established with sufficient certainty. Under these circumstances we think it best to remand the ease, for the purpose of enabling the jury to fix the amount of damages.
The judgment of the District Court is therefore reversed, and a new trial ordered; the appellee paying the costs of this appeal.

The slave was shot while within the enclosures of the defendant, in the act of stealing hogs from a pen, which he had forced open,